[Until this opinion appears in the Ohio Official Reports advance sheets, it may be cited as
Disciplinary Counsel v. Hillis, Slip Opinion No. 2014-Ohio-2113.]




                                        NOTICE
     This slip opinion is subject to formal revision before it is published in
     an advance sheet of the Ohio Official Reports. Readers are requested
     to promptly notify the Reporter of Decisions, Supreme Court of Ohio,
     65 South Front Street, Columbus, Ohio 43215, of any typographical or
     other formal errors in the opinion, in order that corrections may be
     made before the opinion is published.


                         SLIP OPINION NO. 2014-OHIO-2113
                        DISCIPLINARY COUNSEL v. HILLIS.
   [Until this opinion appears in the Ohio Official Reports advance sheets,
                 it may be cited as Disciplinary Counsel v. Hillis,
                         Slip Opinion No. 2014-Ohio-2113.]
Attorney discipline—Consent to discipline—Conduct adversely reflecting on
        fitness to practice law—Six-month stayed suspension.
   (No. 2013-1244—Submitted September 11, 2013—Decided May 22, 2014.)
    ON CERTIFIED REPORT by the Board of Commissioners on Grievances and
                  Discipline of the Supreme Court, No. 2013-024.
                               ____________________
        Per Curiam.
        {¶ 1} Respondent, Scott Thomas Hillis of Zanesville, Ohio, Attorney
Registration No. 0042087, was admitted to the practice of law in Ohio in 1989.
On April 8, 2013, relator, disciplinary counsel, charged Hillis with professional
misconduct after Hillis was arrested and charged and pleaded no contest to
misdemeanor offenses of solicitation and criminal trespass following the
                             SUPREME COURT OF OHIO




discovery of Hillis with a known prostitute in his parked car on private property.
Hillis at the time was the elected part-time law director for Zanesville, Ohio,
       {¶ 2} A panel of the Board of Commissioners on Grievances and
Discipline subsequently considered the cause on the parties’ consent-to-discipline
agreement. See BCGD Proc.Reg. 11.
       {¶ 3} In the consent-to-discipline agreement, Hillis stipulates to the facts
alleged in relator’s complaint and agrees that his conduct violated Prof.Cond.R.
8.4(h) (prohibiting a lawyer from engaging in conduct that adversely reflects on
the lawyer’s fitness to practice law).
       {¶ 4} The parties stipulate that the mitigating factors present include
Hillis’s lack of a prior disciplinary record, his timely good-faith effort to rectify
his misconduct by seeking treatment for his psychological issues, his cooperative
attitude toward the disciplinary proceedings, his character and reputation, his
diagnosis of mental-health issues, and the imposition of other penalties, including
a 30-day suspended jail sentence, the payment of $400 in fines, a 90-day driver’s
license suspension, and a sentence of 30 hours of community service. See BCGD
Proc.Reg. 10(B)(2)(a), (c), (d), (e), (f), and (g). The parties do not note any
aggravating factors.    Based upon these factors, the parties stipulate that the
appropriate sanction for Hillis’s misconduct is a six-month suspension from the
practice of law with the entire suspension stayed.
       {¶ 5} The panel and board found that the consent-to-discipline
agreement conforms to BCGD Proc.Reg. 11 and recommend that we adopt the
agreement in its entirety.
       {¶ 6} We agree that Hillis violated Prof.Cond.R. 8.4(h) and, as stated in
the parties’ agreement, that this conduct warrants a six-month suspension with the
entire suspension stayed. While the facts in this case are very similar to the facts
in Richland Cty. Bar Assn. v. Brightbill, 56 Ohio St.3d 95, 564 N.E.2d 471 (1990)
(a public reprimand was warranted for an assistant prosecuting attorney convicted




                                          2
                                January Term, 2014




of impersonating a police officer and soliciting sexual activity for hire), we agree
with the parties that a greater sanction is warranted in this case due to Hillis’s
position as an elected public official. Therefore, we adopt the parties’ consent-to-
discipline agreement.
       {¶ 7} Accordingly, Scott Thomas Hillis is hereby suspended from the
practice of law for six months, with the entire suspension stayed on the condition
that he commit no further misconduct. If Hillis fails to comply with the condition
of the stay, the stay will be lifted, and Hillis will serve the entire six-month
suspension. Costs are taxed to Hillis.
                                                            Judgment accordingly.
       O’CONNOR, C.J., and PFEIFER, O’DONNELL, LANZINGER, KENNEDY,
FRENCH, and O’NEILL, JJ., concur.
                             ____________________
       Scott J. Drexel, Disciplinary Counsel, and Stacy Solochek Beckman,
Assistant Disciplinary Counsel, for relator.
       Richard A. Cline, for respondent.
                          _________________________




                                         3